Citation Nr: 0605235	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-09 656	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a low back injury from January 25, 1993, to 
March 29, 1999.



REPRESENTATION

The veteran represented by:  Michael E. Wildhaber, Attorney-
at-Law



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1968 to 1970.  


VACATUR

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for lumbar instability - as a 
residual of a back injury, and assigned an initial 10 percent 
rating effective January 25, 1993 (the date of receipt of the 
original claim for service connection for a low back 
disability).  As of March 29, 1999 (the date of a VA 
examination), the rating for the low back disability 
increased to 40 percent.  

Subsequently, in May 2003, the RO assigned separate ratings 
for orthopedic and neurologic impairments from the low back 
injury in service.  Effective September 23, 2002 (the date of 
revision of the rating criteria for degenerative disc disease 
(DDD)), the veteran received a 20 percent rating for DDD of 
his lumbar spine, a 20 percent rating for left lower 
extremity (LLE) neuropathy, and a 20 percent rating for right 
lower extremity (RLE) neuropathy.  In May 2004, the RO 
increased the rating for DDD from 20 to 40 percent effective 
September 26, 2003 (the date of yet another revision of the 
rating criteria for DDD).  He perfected appeals for higher 
initial ratings for these disabilities.  But, in May 2005, he 
withdrew some of these claims from appellate consideration, 
stating that he was satisfied with the rating levels assigned 
to his low-back/DDD disability for the period from 1999 to 
the present, and with the ratings assigned for his bilateral 
neuropathy from 2002 to the present (see, correspondence from 
his representative dated May 20, 2005).  See also, 38 C.F.R. 
§ 20.204(c) (2005).  So, the only issue currently on appeal 
is the initial rating assigned to his low back disability 
from January 25, 1993, to March 29, 1999.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
his initial rating, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

The Board issued a decision on August 8, 2005, denying the 
veteran's claims for higher initial ratings for the residuals 
of the low back injury - including those claims that he had 
previously withdrawn from appellate consideration.  
Apparently, the May 2005 correspondence requesting the 
withdrawal of three of the four claims was mistakenly 
forwarded to the RO and, thus, was not in the claims file at 
the time the Board's decision.  The Board had no knowledge of 
it.

Furthermore, in September 2005, the veteran's representative 
brought to the Board's attention that medical evidence from 
Groetz Chiropractic Office had been submitted to the RO in 
May 2004.  But this evidence, for whatever reason, also had 
not been associated with the claims file and, therefore, also 
had not been considered by the Board at the time of its 
August 2005 decision.  In September 2005, the veteran's 
representative provided the Board with a copy of the evidence 
that had been previously submitted to the RO.  This evidence 
is now of record and is relevant.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  
38 C.F.R. § 20.904(a) (2005).  In the present case, the Board 
issued the August 2005 decision without the benefit of the 
May 2004 medical evidence from Groetz Chiropractic Office, 
and the May 2005 argument and correspondence withdrawing 
three of the veteran's pending claims (leaving only one 
remaining).  Consequently, since this correspondence and 
evidence bears directly on the resolution of the issue in 
question, it must be considered in another decision to afford 
the veteran the full process to which he is entitled.




ORDER

Accordingly, the August 8, 2005, decision of the Board is 
hereby vacated.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 
 
 
 

